Citation Nr: 0324232	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-21 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).  

2.	Entitlement to a compensable rating for blunting of the 
left costophrenic angle.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from September 1940 to 
December 1945 and from January 1946 to November 1960.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that denied the veteran's claims for service connection 
for PTSD and a compensable rating for a left costophrenic 
angle disability.  



REMAND

Review of the veteran's service medical records indicates 
that he was occasionally treated for nervousness during 
service with no psychiatric disorder diagnosed.  

During a VA psychiatric examination conducted in January 1999 
without a review of the claims folder the veteran gave a 
history of combat during World War II while serving in a 
construction unit on Okinawa and on "Ieshima island".  In 
this regard he reported coming under attack from enemy 
aircraft and witnessing the death of an antiaircraft gun 
crew.  After evaluation the diagnosis on Axis I was mild 
anxiety disorder.  The examiner did not comment on the 
relationship, if any between this disability and the 
veteran's period of service.  The claims folder also contains 
a report of a June 2003 VA psychiatric examination that was 
conducted without the claims folder being available for 
review.  A diagnosis of PTSD was rendered after this 
examination, but the examiner did not indicate whether such 
was due to service.  Moreover, the biographical information 
(egg. age, ethnicity, place of residence, dates of service, 
military experience etc) contained in this report does not 
match that of the veteran.   

Also, in May 2003 the Board sought further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Evidentiary 
development requested by the Board in May 2003 has been 
largely completed.  However, in view of the Federal Circuit's 
opinion, the case must be remanded for the following:
 
1.  The veteran should be afforded 
another VA psychiatric examination to 
determine the etiology of his current 
psychiatric disability.  Send the claims 
folder to the examiner for review.  The 
examiner should acknowledge review of the 
claims folder in his examination report.  
At the conclusion of the examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any acquired psychiatric disorder 
diagnosed on the examination is related 
to the nervous symptoms reported during 
service or is otherwise related to 
service.  

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for a psychiatric disorder and an 
increased rating for a respiratory 
disorder in light of the evidence 
received since its Supplemental Statement 
of the Case issued in January 2002.  

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


